DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the section being to be removed” in line 7. The phrase “to be removed” renders the claim indefinite because the function following “to be” can be interpreted as an action that has not or may not occur, thus it is unclear whether removing a section of the video is actually performed or not performed utilizing the received section. Appropriate correction is required.
Claims 2 - 18 depend directly or indirectly from claim 1, do not resolve the indefiniteness, and are rejected for the same reason as claim 1.
Claim 19 recites the limitation “the section being to be removed” in line 8. The phrase “to be removed” renders the claim indefinite because the function following “to be” can be interpreted as an action that has not or may not occur, thus it is unclear whether removing a section of the video is actually performed or not performed utilizing the received section. Appropriate correction is required.
Claim 20 recites the limitation “the section being to be removed” in line 6. The phrase “to be removed” renders the claim indefinite because the function following “to be” can be interpreted as an action that has not or may not occur, thus it is unclear whether removing a section of the video is actually performed or not performed utilizing the received section. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Angquist et al. (U.S. Patent Application Publication 2019/0104259) hereinafter Angquist.

Regarding Claim 1, Angquist discloses:
An information processing apparatus (para 0084-87: computer of fig. 13 for processing media) comprising:
a processor configured to (para 0085-87: processor 1302 implements the processes of figs. 1 - 12):
acquire video data that enables playback of a video in which audio, an image, and a caption are chronologically synchronized (para 0004, 0008-9, 0029-34: a compound object 115 which includes video and associated audio and caption/subtitle is placed on the timeline which provides synchronous playback of the video in the video lane which includes image of the video together with the associated audio in the audio lane and the caption/subtitle in the subtitle lane associated with the video and audio in accordance with their positions on the timeline);
receive a section of a playback time of the video, the section being to be removed (para 0038: a time range of the video is entered which indicates a part of it that is trimmed [to be removed]); and
remove a partial caption that corresponds to the audio in the received section and that is at least a portion of the caption from the image in the received section (para 0038, 0004: the caption/subtitle is removed when the time range of its corresponding video is trimmed so that the caption/subtitle is no longer in the new time range, in other words the removed caption/subtitle is associated with the video part that was trimmed out, corresponding to the audio of the trimmed out video is implicitly taught since the audio is associated with the video in accordance to the placement on the timeline).
Angquist does not explicitly teach the removed caption/subtitle as partial or a portion of the caption/subtitle.
However, Angquist teaches in paragraph 0039, figs. 2C - 2D, a caption/subtitle can be trimmed removing a portion of the caption/subtitle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Angquist to Angquist’s removal of the caption/subtitle corresponding to the trimmed out part to allow removing a portion of the caption/subtitle, by removing only the portion of the caption/subtitle that corresponds to the trimmed out part, thus allowing the user to be able to still view the portion of the caption/subtitle corresponding to the video part that remains after being trimmed by removing only the necessary portion of the caption/subtitle as taught in paragraph 0039, figs. 2C-2D, thus providing an enhanced user viewing experience.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the processor is configured to display, before the partial caption is removed, a caption that is generated when the partial caption is removed (para 0039, figs. 2C-2D: teaches displaying in fig. 2C “what would”, before removing the portion of the caption/subtitle, “what would” is a caption/subtitle that is generated for display when the portion, the portion following “what would”, of the caption/subtitle is removed, fig. 2D).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, the combination further discloses:
wherein the processor is configured to display a caption that is generated when the partial caption is not removed together with the caption that is generated when the partial caption is removed (para 0039, fig. 2C: teaches displaying in fig. 2C “what would” followed by “y…”, which is a caption/subtitle that is generated for display when the portion “y…” is not removed, “what would”, which is displayed together, fig. 2C , is the caption/subtitle that is generated for display when the portion following “what would” is removed.).

Regarding Claim 4, in addition to the elements stated above regarding claim 3, the combination further discloses:
wherein the processor is configured to display the partial caption in an identifiable manner so as to be distinguished from other captions (para 0039, fig. 2C: teaches displaying the portion “y…”, of the caption/subtitle, that is removed -  in the display “y…” is identifiable and distinguished from other captions, such as “what would”.).

Claim 19 is rejected under the same grounds stated above for Claim 1. Angquist (para 0063) discloses the computer readable medium storing instructions executed by a computer to perform the functions.

Claim 20 is rejected under the same grounds stated above for Claim 1.

Conclusion
Claims 5 – 18 have no prior art rejection and the claims as interpreted and best understood by the examiner are not taught by or obvious over the prior art and would be allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims and if claims are rewritten to overcome the rejections under 35 USC § 112, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ransdell et al. (U.S. Patent Application Publication 2018/0040351); Black et al. (U.S. Patent Application Publication 2010/0183278); Pornprasitsakul et al. (U.S. Patent Application Publication 2014/0201631). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653    

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653